        Case MDL No. 2950 Document 83-1 Filed 06/10/20 Page 1 of 1



             BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION




IN RE: Paycheck Protection Program                                  MDL No. 2950
(PPP) Agent Fees Litigation




                             SCHEDULE OF ACTIONS

Case Caption                  Court       Case No.           Judge
Plaintiffs:                   C.D. Cal.   2:20-cv-04036      Hon. John F. Walter
American Video Duplicating

Defendants:
BSD Capital, LLC
City National Bank
Doe Lenders, 1 to 4,975
Plaintiffs:                   C.D. Cal.   2:20-cv-04235      Hon. George H. Wu
Brunner Accounting Group

Defendants:
Bank of America N.A.
City National Bank
JP Morgan Chase Bank N.A.
Silicon Valley Bank
Square, Inc.
Doe Lenders, 1 to 4,975


Dated: June 10, 2020                      Respectfully submitted,

                                           /s/ Ashley M. Simonsen

                                          Ashley M. Simonsen
                                          Covington & Burling LLP
                                          1999 Avenue of the Stars
                                          Los Angeles, CA 90067
                                          Tel: (424) 332-4800
                                          Fax: (424) 332-4749
                                          asimonsen@cov.com
